                    Case 1:20-cr-00111-SPW Document 51 Filed 07/29/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-111-BLG-SPW-l
 CARRIE MARIE RINESMITH                                                    USM Number: 17724-046
                                                                           Evangeio Arvanctes
                                                                           Defendant's Attorney



THE DEFENDANT:
       pleaded guilty to count(s)                        1 of the Superseding Information
       pleaded nolo contendere to count(s) which
  □
       was accepted by the court
       was found guilty on count(s) after a plea of
  □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
  18:9220.F   Prohibited Person In Possession Of Ammunition                                       06/04/2020      Is




 13   The Indictment is dismissed on the motion of the United States

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by tliis
Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             July 29,2021
                                                             Dale of Imposition of Judgment




                                                             Signature of Judge

                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title of Judge

                                                             July 29, 2021.
                                                             Date
Case 1:20-cr-00111-SPW Document 51 Filed 07/29/21 Page 2 of 7
Case 1:20-cr-00111-SPW Document 51 Filed 07/29/21 Page 3 of 7
Case 1:20-cr-00111-SPW Document 51 Filed 07/29/21 Page 4 of 7
Case 1:20-cr-00111-SPW Document 51 Filed 07/29/21 Page 5 of 7
Case 1:20-cr-00111-SPW Document 51 Filed 07/29/21 Page 6 of 7
Case 1:20-cr-00111-SPW Document 51 Filed 07/29/21 Page 7 of 7
